      Case 8:18-cv-02548-VMC-SPF Document 33 Filed 12/14/18 Page 1 of 1 PageID 335



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                     CLERK’S MINUTES

 CASE NO.: 8:18-cv-2548-T-33SPF                         DATE:    December 14, 2018

 HONORABLE             VIRGINIA     M.   HERNANDEZ
 COVINGTON
 INVUE SECURITY PRODUCTS INC.                           PLAINTIFF COUNSEL
                                                        Timothy Williams
          Plaintiff,                                    James Matulis

                                                        DEFENDANT COUNSEL
 v.                                                     Lee Grossman
                                                        Richard Edson Fee
 VANGUARD PRODUCTS GROUP, INC.

          Defendant
 COURT REPORTER: Scott Gamertsfelder                    DEPUTY            Tamecika Lee
                                                        CLERK:
                                                        COURTROOM:        14B
 TIME: 10:03 AM – 10:44 AM
 TOTAL: 41 minutes


PROCEEDINGS:           SCHEDULING CONFERENCE

The Court held a Rule 16 Hearing.

The Case Management and Scheduling Order will be entered on the docket subsequent to this
hearing.
